Citation Nr: 0818952	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), to include a rating in 
excess of 30 percent earlier than June 2006.

(The veteran's claim of entitlement to service connection for 
peripheral neuropathy is the subject of a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD was granted by a July 2005 rating decision and a 30 
percent rating was assigned.  The veteran filed a notice of 
disagreement in January 2006; a statement of the case was 
issued in July 2006; and the veteran perfected his appeal in 
September 2006.  In his substantive appeal, the veteran 
requested a travel board hearing.  

Subsequently, a 50 percent rating was assigned for the 
veteran's PTSD by a January 2008 rating decision that was 
made effective in June 2006.  However, this was only a 
partial grant of the appeal.  The veteran was provided with a 
hearing before the Board in September 2006, but that hearing 
only addressed the separately docketed matter of entitlement 
to service connection for peripheral neuropathy.

As such, the veteran's hearing request in his PTSD claim is 
still pending; and he should therefore be scheduled for a 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the Phoenix, Arizona RO at the 
earliest available opportunity.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



